Title: To Thomas Jefferson from George Weedon, 21 April 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Fredericksburg Apl. 21st. 1781

I got here last night from Potowmac. On my leaving Williamsburg I pushed across the Country into the Northern Neck, and geting Intelligence of the Ships coming down proceeded to Hollis’s marsh where a body of Militia ware drawn together under the command of Colo. Richard Henry Lee. Two Ships, Two Brigs, a Topsail Schooner and two Tenders, lay oposite, at Blackstones Island. The whole Fleet that had been up the River consisted off Three Ships, Three Brigs, and Seven others of different Sizes. They landed on their way up at Stradford near the Marsh, and ware beat off by the Militia, this was the only place they landed at on the Virginia side as they went up the River. They ware as high up as Genl. Washingtons seat, and some of their small Vessells went to Alexandria, cut out a Tobacco Vessell which however was by the Vigilence of the Inhabitants recovered and part of the pirats taken. As they came down they landed in Joetank took off several of Mr. Washingtons Negroes and did him other damage, again they landed at Mr. Hoos Ferry, distroy’d Mr. Hooes Furniture, broak his Windows, and set his House on fire which was happily Extinguished. They are now all gone down. I cannot learn there ware any land forces with them, and am Apt to think it was only a Manoeuvre to draw us from below, and to distract and divert us from succouring Genl. Green. They gave out that they should return, made some enquiries about Hunters workes, which ware words of course. In Maryland they have Committed Considerable Depredations. The Marquis with his Detachment will be here about the 25th. I shall immediately return to Williamsburg unless Baron Steuben directs otherwise.

I have the Honor to be with much Esteem & Regd. Your Excellencies Most Obt Most Hble Servt.,

G Weedon

